                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
__________________________________________
                                            )
JASMINE HUFFMAN, JUSTIN ACKERS,             )
CAITLYN HALL, and BENJAMIN CHAMBERS-        )
MAHER,                                      )
                                            )
           Plaintiffs,                      ) C.A. 21-10986-ADB
                                            )
                   v.                       )
                                            )
CITY OF BOSTON, and MICHAEL BURKE,          )
EDWARD JOSEPH NOLAN, and MICHAEL            )
J. MCMANUS, in their individual capacities, )
                                            )
           Defendants.                      )
__________________________________________ )

             MOTION TO AMEND THE COMPLAINT AS OF RIGHT
       Plaintiffs moves this Court to amend the complaint pursuant to Fed. R. Civ. P.

15(a)(1) by substituting the attached First Amended Complaint for the complaint in this

case. As grounds for this motion, Plaintiffs state the following.

       1.      Plaintiffs filed the original complaint in this case on June 14, 2021.

       2.      Plaintiffs served the complaint on three of the four defendants. Plaintiffs were

granted an extension of time to serve the fourth defendant, Michael Burke, who is currently

on active duty in the military outside of the United States.

       3.      No defendants have filed a responsive pleading yet.

       4.      On August 11, 2021, counsel for Defendant City of Boston conferred with

counsel for Plaintiffs regarding the City’s intention to file a motion to dismiss. As a result of

this conference, counsel for Plaintiff agreed to file an Amended Complaint containing

additional facts to support Plaintiffs’ Monell claim.
        5.    Plaintiffs are permitted to amend the complaint as a matter of course pursuant

to Fed. R. Civ. P. 15(a)(1)(b) because not all defendants have been served and no defendant

has yet answered. Plaintiffs seek leave to amend the complaint.

        WHEREFORE, Plaintiffs move that this Court permit them to amend the complaint

by substituting the attached First Amended Complaint in place of the original Complaint in

this case.


                                                  RESPECTFULLY SUBMITTED,
                                                  For the Plaintiffs,
                                                  By their attorneys,


                                                  /s/ Howard Friedman
                                                  Howard Friedman, BBO #180080
                                                  Law Offices of Howard Friedman PC
                                                  1309 Beacon Street, Suite 300
                                                  Brookline, MA 02446
                                                  (617) 742-4100
                                                  hfriedman@civil-rights-law.com


                                                  /s/ Mark Loevy-Reyes
                                                  Mark Loevy-Reyes, BBO No. 707974
                                                  Loevy & Loevy
                                                  311 N. Aberdeen St., 3rd Floor
                                                  Chicago, IL 60607
                                                  Ph: (312) 243-5900
                                                  Fax: (312) 243-5902
                                                  mark@loevy.com

Dated: August 13, 2021




                                              2
CERTIFICATE OF SERVICE

I certify that on this day I caused a true copy of the above
document to be served upon the attorney of record for
all parties via CM/ECF.

Date:   8/13/2021                  /s/ Howard Friedman
                                   Howard Friedman




                                                        3
